TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00463-CV




                                        In re Jason Miears




                     ORIGINAL PROCEEDING FROM BEXAR COUNTY



                            MEMORANDUM OPINION


               Jason Miears has petitioned the Court for a writ of audita querela, asking us to assume

jurisdiction over appeals from convictions in the 379th District Court of Bexar County. The petition

is denied.




                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Filed: August 4, 2011